Citation Nr: 0218011	
Decision Date: 12/12/02    Archive Date: 12/18/02

DOCKET NO.  94-01 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and 
Insurance Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to service connection for hypertension as 
secondary to post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Timothy L. Salvatore, 
Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. L. Kane, Senior Counsel





INTRODUCTION

The veteran had active military service from July 1965 to 
July 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1992 rating decision of 
the Department of Veterans Affairs (VA) Regional Office 
(RO) and Insurance Center in Philadelphia, Pennsylvania.

In a decision dated August 20, 1998, the Board denied this 
claim.  The veteran appealed that decision to the United 
States Court of Appeals for Veterans Claims (Court).  In a 
November 9, 1999, memorandum decision, the Court vacated 
the Board's August 1998 decision, and this issue was 
returned to the Board for further adjudication.  In July 
2000, the Board remanded the case to the RO for additional 
development.  The RO complied with the Board's Remand 
instructions, and the case is ready for appellate 
disposition.

The Board notes that the veteran's service organization 
representative filed an informal claim in May 2002 for a 
total disability rating based on unemployability due to 
service-connected PTSD (TDIU).  This issue is referred to 
the RO for any necessary action and development.


FINDINGS OF FACT

1.  The veteran has had hypertension since the 1980s.  He 
is service-connected for post-traumatic stress disorder 
(PTSD).

2.  The veteran's hypertension was not caused by his 
service-connected PTSD.

3.  The veteran's hypertension is not aggravated by his 
service-connected PTSD.



CONCLUSION OF LAW

The veteran does not have hypertension as a result of his 
service-connected post-traumatic stress disorder (PTSD).  
38 U.S.C.A. §§ 1110 and 1131 (West 1991); 38 C.F.R. 
§ 3.310 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Duty to Assist

VA has a duty to assist the appellant in the development 
of facts pertinent to his claim.  There has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty 
to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 
and 5103 (West Supp. 2002); 38 C.F.R. § 3.159(b) (2002).  
Information means non-evidentiary facts, such as the 
claimant's address and Social Security number or the name 
and address of a medical care provider who may have 
evidence pertinent to the claim.  See 66 Fed. Reg. 45620, 
45630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2002).  
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2002); 38 C.F.R. § 3.159(c) (2002).  

With respect to VA's duty to notify the appellant and his 
representative of any information and evidence needed to 
substantiate and complete a claim, information concerning 
the appellant is of record and sufficient to complete his 
claim for benefits.  The rating decision on appeal, as 
well as the statement of the case (SOC) and supplemental 
statements of the case (SSOCs), informed the appellant of 
the types of evidence needed to substantiate his claim.  
The previous Board decision in August 1998 also discussed 
what was needed to substantiate this claim. 

Furthermore, the appellant was sent several letters 
throughout the claims process asking him for specific 
information and evidence.  In particular, a September 2002 
letter specifically informed the appellant of the 
provisions of the VCAA including what evidence was needed 
to substantiate this claim.  VA's duty to notify the 
appellant also includes the duty to tell him what 
evidence, if any, he is responsible for submitting to 
substantiate his claim and what development the VA would 
do.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
That was done in this case.  The September 2002 letter 
specifically informed the appellant what was needed from 
him and what VA would obtain on his behalf.  For example, 
the letter told him that VA would help obtain medical 
records, employment records, or records from other Federal 
agencies.  The appellant was informed that he was 
responsible for providing sufficient information to VA so 
records could be requested.  In response to the letter, 
the appellant's private attorney submitted additional 
evidence and a release for records from Dr. Jaffe.  Since 
Dr. Jaffe's records had been previously requested by the 
RO, it is not necessary to ask Dr. Jaffe once again for 
copies of the veteran's treatment records.

VA has no outstanding duty to inform the appellant that 
any additional information or evidence is needed.  At 
every stage of the process, he was informed of the 
information and evidence needed to substantiate this 
claim, and VA has complied with its notification 
requirements.  With respect to VA's duty to assist the 
appellant, the appellant has not referenced any unobtained 
evidence that might aid his claim or that might be 
pertinent to the claim.  The RO made exhaustive efforts to 
obtain all relevant federal and private medical records 
from every source referenced by the appellant.  



Under the VCAA, the duty to assist also includes providing 
a medical examination or obtaining a medical opinion when 
such is necessary to make a decision on the claim.  In 
this case, the appellant was provided VA examinations in 
1996 and 2001.  The examiners reviewed the claims file and 
rendered opinions as to the relationship between the 
veteran's PTSD and hypertension.  Further opinions are not 
needed in this case because there is sufficient medical 
evidence to decide the claim. 

The Board finds that VA has done everything reasonably 
possible to assist the appellant.  In the circumstances of 
this case, additional efforts to assist the appellant in 
accordance with the VCAA would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the appellant at 
every stage of this case. 

B.  Factual Background

The veteran's service medical records are entirely 
negative for evidence of hypertension.  His blood pressure 
readings at entrance and separation were 120/70 and 
140/78, respectively.  In February 1969, he was seen 
complaining of feeling tense and nervous.  It was noted 
that there was no evidence of mood or thought disorder.

Clinical notes dated from November 1980 to February 1996 
were received from Joel Jaffe, D.O.  The records show 
treatment throughout that period for high blood pressure.  
In the Board's prior decision, it was indicated that a 
February 1996 note 


reflected Dr. Jaffe's opinion that the veteran had had 
high blood pressure since 1979 and this was unrelated to 
PTSD.  As discussed in more detail below, Dr. Jaffe has 
since clarified his statement.

Medical records dated from May 1982 to March 1988 were 
received from the veteran's employer, the United States 
Postal Service.  The records show high blood pressure 
readings beginning in May 1982.  A number of complaints 
were noted.  There was no evidence of complaints or 
treatment of PTSD.

In an October 1991 letter from Richard Bertrand Saul, 
M.D., the veteran's treating psychiatrist, it was reported 
that the veteran suffered from PTSD.  Dr. Saul thoroughly 
reviewed the veteran's military experiences and current 
symptomatology, but never mentioned hypertension.  Dr. 
Saul also submitted treatment reports dated from October 
1991 to May 1996 showing treatment of the veteran's PTSD.  
A May 1992 note indicates that the veteran wanted to file 
a report for hypertension because he felt that his 
hypertension was a result of the stress of PTSD.  In a 
September 1992 note, it was noted again that the veteran 
felt that his hypertension was caused by stress.  Dr. 
Saul's reports did not include any blood pressure 
readings.

A VA psychiatric examination was conducted in December 
1991.  The veteran reported that he had had hypertension 
since 1979.  The diagnosis was PTSD, but, again, the 
veteran's hypertension was not discussed.

In a June 1992 letter from Steven P. Kutalek, M.D., a 
cardiologist at Hahnemann University, to Dr. Jaffe, it was 
reported that the veteran had a history of hypertension 
since 1979.  Dr. Kutalek noted that the veteran's 
hypertension did not appear to be currently present 
despite the fact that he took antihypertensive medication 
only intermittently.  Further, there was no evidence of 
cardiomyopathy.  In letters dated in July 1992 and August 
1993 to Dr. Jaffe, Dr. Kutalek diagnosed hypertension with 
mild left ventricular hypertrophy.  There was no evidence, 


however, of coronary artery disease.  Dr. Kutalek never 
mentioned the veteran's PTSD or any of its various 
symptoms in discussing the hypertension.  In a September 
1992 letter from Dr. Saul, the veteran's history was 
thoroughly reviewed.  Dr. Saul noted that the veteran had 
hypertension and was suffering from PTSD.  He opined that 
the veteran's hypertension was related to "severe stress."  
He recommended frequent psychotherapy for the veteran's 
PTSD and hypertension.

In October 1992, another VA examination was conducted.  
Examination of the heart was normal.  Blood pressure 
readings while sitting and recumbent were 130/85 and 
130/80, respectively.  It was noted that the veteran had a 
family history of high blood pressure.  The diagnosis was 
essential hypertension, not caused by PTSD.

In May 1993, a hearing was held at the RO before a hearing 
officer.  The veteran testified that during service, he 
started feeling nervous, nauseated and tense.  He stated 
that those feelings continued until 1979 when his family 
physician, Dr. Jaffe, diagnosed hypertension.  In essence, 
it was alleged that the veteran's PTSD worsened the 
hypertension.

In a May 1993 letter, Dr. Kutalek stated that he first saw 
the veteran in June 1992.  He noted that the veteran had a 
history of hypertension since 1979.  An echocardiogram 
demonstrated left ventricular hypertrophy that was likely 
related to the long standing hypertension.  Dr. Kutalek 
stated that he could not exclude a relationship between 
the veteran's hypertension and his PTSD.

A September 1993 letter from Dr. Saul indicates that he 
had treated the veteran for PTSD since October 1991.  He 
referred to his September 1992 letter in which he related 
the hypertension to PTSD.  He noted that he had verified 
the following dates and blood pressures with Dr. Jaffe:  
May 1, 1998, 140/90; April 19, 1991, 180/80; May 13, 1992, 
152/94; and May 27, 1992, 142/94.

In an August 1995 letter, Dr. Saul again reported that he 
had treated the veteran for PTSD since October 1991.  He 
stated that he believed that the veteran's hypertension 
was linked closely to the emotional trauma the veteran had 
been through.

In November 1996, VA examinations were conducted.  A 
psychiatric examination report shows a diagnosis of PTSD.  
A cardiovascular examination, conducted by a VA 
cardiologist, revealed elevated blood pressure readings, 
but was otherwise unremarkable from a cardiac standpoint.  
It was reported that the veteran's entire record was 
reviewed including the letters from Dr. Saul and Dr. 
Jaffe.  The VA cardiologist opined "that the veteran did 
not develop [hypertension] as a result of his PTSD, nor 
[was] his [hypertension] aggravated by his PTSD."

In August 1997, the VA cardiologist submitted further 
explanation of her November 1996 report.  She stated:

My rationale is that because there have been so 
many instances of requests from veterans through 
your branch for connection between cardiovascular 
diseases and PTSD, I have done a thorough review 
of the literature.  In all that has been written 
in the medical journals about these diseases, 
there is no medical evidence that PTSD causes 
hypertension or that PTSD aggravates 
hypertension.  The same holds true of coronary 
artery disease.  It is very clear that the 
veteran has a heavy family history of 
hypertension, both parents and a brother having 
the disease, and one need look no further to draw 
a reasonable conclusion about the cause of his 
hypertension.

It is also clear that he has no organic cause of 
hypertension, such as coarctation of the aorta, 
renal artery stenosis, nephrosclerosis, or 
endocrine disorder usually associated with 
hypertension.

It is very important to review the following . . 
. . There is a note by Doctor Jaffe dated 
February 1, 1996, where the last item . . . reads 
as follows[:] "In my opinion, the HBP (high blood 
pressure) unrelated to PTSD."  The important 
thing is the opinion of Doctor Kutalek, a 
respected Philadelphia cardiologist, who will not 
come out and state a definite causality between 
the two diseases under discussion.  I interpret 
Doctor Kutalek's statement about not being able 
to exclude a relationship between the two to mean 
that he also can[]not include a relationship 
between the two.

In a September 1997 letter, Dr. Saul responded to the VA 
cardiologist's opinion.  He stated that he had been in 
practice nearly thirty years and noted that PTSD came 
under the broad category of anxiety disorders.  He noted 
that PTSD caused much anxiety when the veteran had 
recollections of his experiences in the service which were 
traumatic.  He opined that "[t]his anxiety is what 
aggravates hypertension.  It is well documented in the 
literature for as many years as I have been in practice 
that anxiety will aggravate hypertension."

In an October 1997 letter, Dr. Kutalek indicated that it 
was clear that essential hypertension had its roots in a 
familial or idiopathic disorder.  Thus, he stated, it was 
likely that the veteran's high blood pressure was caused 
by events other than PTSD.  He did note, however, that 
stress and anxiety could "lead to exacerbation of high 
blood pressure." On that basis, Dr. Kutalek continued, 
"his hypertension could be aggravated by the post[-
]traumatic stress.  I am unable to comment as to whether 
this patient's stress and anxiety, under the [PTSD], is 
significant enough to account for aggravation of the high 
blood pressure."

In an October 1997 note, Dr. Jaffe stated that he had been 
treating the veteran's hypertension for many years.  He 
noted that the veteran also suffered from PTSD.  He stated 
that the PTSD caused the veteran's blood pressure "to go 
up to the point that this leaves him unable to continue."  
He noted that PTSD is categorized as a stress-anxiety.  
Further he stated that it was "a well-known fact and has 
been documented and is common knowledge that any anxiety 
will cause blood pressure to go up."  Thus, Dr. Jaffe 
opined that it was "extremely likely" that the veteran's 
hypertension was aggravated by PTSD.

In an August 1998 decision, the Board denied this claim, 
finding that the medical opinions establishing the 
veteran's hypertension was not caused or aggravated by his 
PTSD were more persuasive than the evidence favorable to 
his claim.  In November 1999, the Court vacated the 
Board's decision and remanded the claim for 
reconsideration, finding that the following errors were 
made:

? the February 1996 note from Dr. Jaffe was illegible, 
and the Board failed to address that ambiguity
? the Board failed to address June and August 1992 
treatment notes from Dr. Jaffe suggesting a 
relationship between the veteran's hypertension and 
PTSD
? the Board failed to address a February 1995 opinion 
from Dr. Jaffe that the veteran's PTSD had exacerbated 
his hypertension
? the Board did not provide adequate reasons and bases 
as to why it found the 1996 VA cardiologist opinion 
more probative than Dr. Saul's opinions when both 
opinions were rendered without citation to supporting 
medical literature
? the Board did not provide adequate reasons and bases 
for dismissing Dr. Saul's opinions on the basis that 
he did not provide blood pressure readings when the 
evidence conclusively demonstrates that the veteran 
has had hypertension since the early 1980s
? the Board stated that it was relying on the opinion of 
cardiologists, when the opinion by Dr. Kutalek was 
clearly equivocal, leaving only one cardiology opinion 
of record

In conjunction with the veteran's appeal to the Court, 
medical treatise evidence was associated with the record.  
An excerpt from Health Today indicates that the body's 
response to stress can lead to major health problems, 
including changes in the cardiovascular system with 
prolonged stress.  Blood pressure is elevated when strong 
emotions are aroused, and the cardiovascular system, when 
subjected to chronic stress, may ultimately respond with 
hypertension.  An excerpt from Human Behavior:  An 
Introduction for Medical Students indicates that stress 
affects the cardiovascular system in terms of increased 
cardiac rate and output as well as blood pressure.  
However, these effects are usually transitory and limited 
to the period when an acute stressor is present.  Long 
periods of intense stress can also have important 
consequences.

In February 1999, Dr. Jaffe wrote a letter to the 
veteran's attorney in response to a request that he 
interpret his handwritten notes.  Dr. Jaffe stated that 
the February 1996 entry contained his opinion that the 
veteran's hypertension is related to his PTSD.  He also 
reviewed notes dated in June 1992 indicating that the 
veteran has "blood pressure [that] came from his problem 
with PTSD" and in August 1992 showing his opinion that the 
veteran's PTSD is directly proportional to his blood 
pressure, meaning that there is a link between the two 
conditions.  Dr. Jaffe stated that throughout all his 
records, he stated that there was a relationship between 
the veteran's PTSD and hypertension.  In conclusion, Dr. 
Jaffe stated:

As I said before and have been in the notes, that 
the PTSD [the veteran] acquired while in service 
caused the problem with his blood pressure and 
causes the blood pressure to go up and there is a 
link between the two, which seems rather obvious 
to me.

VA records for outpatient treatment in 2000, November 2001 
and April 2002 notes from Dr. Jaffe, a May 2002 letter 
from the Vet Center, an April 2002 letter from Dr. Saul, 
and the report of a June 2002 VA psychiatric examination 
contained no statements as to the relationship between the 
veteran's PTSD and hypertension.  A May 2002 letter from 
Dr. Jaffe indicated that the veteran's blood pressure was 
fluctuating and was "in proportion to his PTSD."

In March 2001, the veteran underwent examination by a VA 
cardiologist.  The examiner reviewed the veteran's medical 
history and family history, which is significant for 
hypertension.  In response to the question of whether the 
veteran's PTSD caused his hypertension, the cardiologist 
indicated that a literature search revealed no scientific 
articles demonstrating PTSD can cause hypertension.  One 
study showed a prevalence of hypertension in patients with 
PTSD, but the cardiologist noted that the study did not 
demonstrate a direct cause and effect relationship.  It 
was noted that the veteran has a significant family 
history of hypertension, and the veteran continues to 
smoke cigarettes which would exacerbate control of his 
blood pressure.  

In September 2002, the VA cardiologist indicated that he 
had, indeed, reviewed the veteran's claims file in March 
2001, and he reviewed it again in September 2002.  It was 
his further opinion that although PTSD may cause transient 
elevations of blood pressure, these are of no clinical 
significance with regard to hypertension.

C.  Legal Analysis

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result 
of a service-connected disease or injury.  38 C.F.R. 
§ 3.310(a).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) 
that a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a); Allen 
v. Brown, 7 Vet. App. 439 (1995) (en banc), reconciling, 
Leopoldo v. Brown, 4 Vet. App. 216 (1993), and Tobin v. 
Derwinski, 2 Vet. App. 34 (1991).  In Allen, the United 
States Court of Appeals for Veterans Claims (formerly the 
United States Court of Veterans Appeals) (Court) indicated 
that the term "disability" as used in 38 U.S.C.A. § 1110 
"... refers to impairment of earning capacity, and that 
such definition mandates that any additional impairment of 
earning capacity resulting from an already service-
connected condition, regardless of whether or not the 
additional impairment is itself a separate disease or 
injury caused by the service-connected condition, shall be 
compensated.  The Court then concluded that "... pursuant 
to § 1110 and § 3.310(a), when aggravation of a veteran's 
non-service-connected condition is proximately due to or 
the result of a service-connected condition, such veteran 
shall be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation."  Id.

Thus, service connection on a secondary basis may be 
granted under one of two conditions.  The first is when 
the disorder is proximately due to or the result of a 
disorder of service origin.  In that case, all 
symptomatology resulting from the secondary disorder will 
be considered in rating the disability.  The second is 
when a service-connected disability aggravates a 
nonservice-connected disability.  In those cases, VA may 
only consider the degree of disability over and above the 
degree of disability prior to the aggravation.

The Board must assess the credibility and weight of all 
the evidence, including the medical evidence, to determine 
its probative value, accounting for evidence which it 
finds to be persuasive or unpersuasive, and providing 
reasons for rejecting any evidence favorable to the 
claimant.  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence 
does not have the same probative value. 

Initially, the Board notes that the veteran does not 
allege that his hypertension was incurred in service.  The 
Board will discuss separately whether the hypertension was 
caused or aggravated by the veteran's PTSD.

The preponderance of the evidence is against a finding 
that the veteran's hypertension was caused by the service-
connected PTSD.  The evidence not favorable to a finding 
of causation includes:  

? the opinion of the VA examiner in 1992 
? the opinion of the VA cardiologist in 1996 and her 
supplementary letter of 1997
? the opinion from Dr. Kutalek in 1997
? the opinion of the VA cardiologist in 2001

The Board notes that part of the supplementary opinion of 
the VA cardiologist in 1997 noted that Dr. Jaffe's 
February 1996 note concluded there was no relationship 
between the veteran's PTSD and his hypertension.  That is 
now shown to be incorrect according to Dr. Jaffe.  
However, the 1997 opinion remains valid.  The 
cardiologist's opinion was not based on Dr. Jaffe's 
opinion; she merely noted, in passing, that Dr. Jaffe had 
rendered such an opinion.  The cardiologist's opinion was 
based on review of medical literature, her examination of 
the veteran, and, in part, the opinion of Dr. Kutalek, who 
is apparently a well-respected cardiologist.  None of 
those facts have changed in light of Dr. Jaffe's 1999 
clarification of his 1996 treatment note, and the 
cardiologist's opinion still has significant probative 
value.

There are several medical opinions that are equivocal in 
nature or, when examined closely, do not support the 
proposition that there is a direct causal relationship 
between the veteran's PTSD and his hypertension.  Dr. 
Saul's September 1992 opinion merely indicates that the 
veteran's hypertension is "related to" severe stress, and 
his August 1995 opinion merely indicates that the 
veteran's hypertension is "linked closely" to emotional 
trauma.  Neither opinion states that stress or emotional 
trauma caused the veteran's hypertension.  In addition, 
the VA cardiologist in August 1997 interpreted Dr. 
Kutalek's May 1993 opinion that a relationship between 
these two conditions could not be excluded to also mean 
that a relationship could not be included.  

The only opinion in this case that supports a finding of 
causation is that of Dr. Jaffe, who states in his February 
1999 letter that the veteran's PTSD "caused the problem 
with his blood pressure."  This opinion is not persuasive 
for the following reasons.  First, Dr. Jaffe is a doctor 
of osteopathy, and his opinions as to what caused a 
cardiovascular condition is entitled to far less weight 
than a cardiologist's opinion as to causation.  That is 
because a cardiologist specializes in the diagnosis and 
treatment of cardiovascular disorders, while a doctor of 
osteopathy is a general practitioner.  There have been two 
VA cardiologists and one private cardiologist (Dr. Kutalek 
in his 1997 opinion) who have conclusively determined that 
no causal relationship exists in this case.  Second, Dr. 
Jaffe's opinions have been general in nature, and he has 
provided absolutely no justification for his conclusion 
that the veteran's PTSD caused his hypertension.  Simply 
stating, in general terms, that stress or anxiety affect a 
person's blood pressure, is not equivalent to rendering a 
valid opinion as to medical etiology in this specific 
veteran's case.  Moreover, the Board finds that simply 
stating that there is some type of relationship between 
the two conditions is not equivalent to stating that there 
is actually a direct cause and effect between them and is 
less persuasive than the cardiologist opinion against such 
a relationship.

The opinions by Dr. Jaffe, and, for that matter, Drs. Saul 
and Kutalek, are not entitled to more weight merely 
because they have treated the veteran.  VA's benefits 
statutes and regulations do not provide any basis for the 
"treating physician rule," and, in fact, conflict with 
such a rule.  White v. Principi, 243 F.3d 1378 (Fed. Cir. 
2001).  

As for aggravation, the Board finds that the preponderance 
of the evidence is also against this claim.  The evidence 
not favorable to a finding of aggravation includes:  

? the opinion of the VA cardiologist in 1996 
? the opinion of the VA cardiologist in 2001
? the opinion by Dr. Kutalek in 1997

The 2001 VA cardiologist opinion indicated that although 
PTSD may cause transient elevations, that is of no 
clinical significance with regard to hypertension.  This 
appears to be what the doctors indicated the medical 
treatise evidence shows - that the emotional stress 
associated with PTSD may cause transient or occasional 
elevations of blood pressure.  

When examined closely, the opinions submitted by the 
veteran's private physician do not support the proposition 
that the veteran's PTSD has aggravated his hypertension.  
The statements from Drs. Jaffe, Saul, and Kutalek indicate 
that, in general, stress and anxiety aggravates blood 
pressure readings, causing them to "go up," and the 
veteran's blood pressure fluctuates in direct proportion 
to the severity of his PTSD symptoms.  The Board accepts 
these statements, and they are certainly supported by the 
medical treatise evidence.  But that does not end the 
inquiry.  There is no medical evidence showing that the 
underlying clinical disorder of hypertension is in any way 
permanently aggravated by PTSD or by these transient 
elevations of blood pressure.  

In other words, there is no increased degree of disability 
from hypertension that is attributable to PTSD.  Although 
they rendered opinions somewhat favorable to the veteran's 
claim, Drs. Jaffe and Saul did not identify any evidence 
that the veteran's 


hypertension has increased in severity.  Indeed, none of 
the medical professionals have identified any evidence 
suggesting that the veteran's hypertension has increased 
in severity since it was first diagnosed in approximately 
1980.  Dr. Kutalek stated that he could not say whether 
the veteran's stress and anxiety are significant enough to 
aggravate his hypertension.  

The Board acknowledges the veteran's sincere belief that 
his hypertension was caused or aggravated by his PTSD.  
However, he does not have the necessary medical knowledge 
or expertise to render a probative opinion on this matter.

The Board notes that Fast Letter 01-05, issued by the 
Veterans Benefits Administration on January 16, 2001, 
indicated that recent medical literature continues to 
state that it is premature to draw firm conclusions about 
the relationship of combat and PTSD to cardiovascular 
disorders.  A previous Fast Letter (that of 96-95 issued 
on September 26, 1996) also noted that the Veterans Health 
Administration had concluded that a causative relationship 
between PTSD or other long-term stress and subsequent 
development of cardiovascular disease has not been 
established.  Although these letters are in no way binding 
on the Board, they lend further support to the conclusions 
reached by the VA cardiologists in this case.  The Board 
has weighed the medical evidence as discussed above, and 
has found the evidence unfavorable to the veteran's claim 
to be more persuasive.  Fast Letter 01-05 indicated that 
VA examiners should discuss risk factors for the 
development of cardiovascular disease and what role they 
play in this particular veteran.  That was done in this 
case by the VA cardiologist in March 2001 when he 
discussed the veteran's extensive family history of 
hypertension and the effect of his continued cigarette 
smoking on his blood pressure.

The Board trusts that it has adequately responded to the 
Court's concerns.  The ambiguity in Dr. Jaffe's 1996 note 
was resolved by his 1999 letter.  The favorable opinions 
from Dr. Jaffe as shown in his treatment notes and his 
letter have been thoroughly discussed above, and the Board 
has provided reasons and bases for 



finding those opinions of less probative value than the 
other evidence of record.  The Board has found that it is 
no longer necessary to discuss physicians' citations to 
medical literature, or lack thereof, and has not dismissed 
Dr. Saul's opinion on the basis of the lack of blood 
pressure readings in his records.  Dr. Saul's opinion has 
been found to be of less probative value than the other 
evidence of record for the reasons discussed above.

The benefit of the doubt rule enunciated in 38 U.S.C.A. 
§ 5107(b) is not for application in this case.  A 
reasonable doubt exists where there is an approximate 
balance of positive and negative evidence that does not 
satisfactorily prove or disprove the claim.  38 C.F.R. 
§ 3.102.  It is a substantial doubt and one within the 
range of probability as distinguished from pure 
speculation or remote possibility.  Id.  It is not a means 
of reconciling actual conflict or a contradiction in the 
evidence.  Id.  In this case, for the reasons and bases 
discussed above, a reasonable doubt does not exist 
regarding the relationship between the veteran's service-
connected PTSD and his hypertension.  There is not an 
approximate balance of evidence.  There is evidence not 
favorable to the claim that is of more probative value 
than the favorable evidence, and it is not error for the 
Board to favor certain evidence.  The weight to be 
accorded the medical evidence must be determined by the 
quality of it and not by quantity.  While the Board may 
not ignore a medical opinion, it is certainly free to 
discount the relevance of a physician's statement.  For 
the reasons stated, the Board finds the opinions of the 
cardiologists in this case more persuasive than the 
veteran's treating family physician and psychiatrist, and 
finds, as fact, that the veteran's hypertension was not 
caused or aggravated by his PTSD.



ORDER

Entitlement to service connection for hypertension as 
secondary to post-traumatic stress disorder (PTSD) is 
denied.



		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

